CONFIDENTIAL TREATMENT REQUESTED.  Confidential portions of this document have
been redacted and have been separately filed with the Commission.
 
 EXHIBIT 10.07


 
Amendment to Advisory Agreement
 
This Amendment (the "Amendment") is made as of April 22, 2015 (the “Effective
Date”) among OASIS TWC, LLC, (the “Trading Company”), R.J. O’Brien Fund
Management, LLC, a Delaware limited liability company (the “Managing Member”),
and Turning Wheel Capital Inc., a Florida Corporation (the “Trading Advisor”),
parties to that certain Advisory Agreement dated March 31, 2015 (the
"Agreement").
 
The Trading Company, the Managing Member, and the Trading Advisor now desire to
amend the terms of the Agreement as set forth below:
 
1.           Subsection (a)(i) of Section 5 is hereby amended and restated in
its entirety and shall hereafter read as follows:
 
“The Trading Company shall cause the Series to pay the Trading Advisor a monthly
management fee equal to 1/12 of *% (a *% annual rate) of the Assets allocated to
it (as defined in Section 2(a) hereof) as of the last day of each month (the
“Management Fee”).  The Management Fee is payable in arrears within 20 Business
Days of the end of the month for which it was calculated.  For purposes of this
Agreement, “Business Day” shall mean any day which the securities markets are
open in the United States.”
 
2.           Subsection (a)(ii) of Section 5, “Fees”, is hereby amended and
restated in its entirety and shall hereafter be read as follows:
 
“The Trading Company shall cause the Series to pay the Trading Advisor an
incentive fee equal to *% of the New Trading Profit (as defined in Section 5(d)
hereof) (the “Incentive Fee”).  The incentive is based upon the New Trading
profits of such Series, which accrue monthly but are generally payable at the
end of each calendar quarter.  New trading profits are typically calculated
using a “high water mark” of cumulative trading profits. Each Series will
establish a separate account with respect to each Member’s capital account for
such Series.  Incentive fees (and the corresponding high water mark) will be
calculated based upon the performance of each such account. The Incentive Fee is
payable within 20 Business Days of the end of the calendar quarter for which it
is calculated.”
 
2.           Except as provided in this Amendment, all terms used in this
Amendment that are not otherwise defined shall have the respective meanings
ascribed to such terms in the Agreement.
 
3.           Except as set forth in this Amendment, the Agreement is unaffected
and shall continue in full force and effect in accordance with its terms. If
there is conflict between this Amendment and the Agreement, the terms and
provisions of this Amendment will prevail.
 
***SIGNATURE PAGE FOLLOWS***
 

--------------------------------------------------------------------------------

* Confidential material redacted and filed separately with the Commission.
 
 
1

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED.  Confidential portions of this document have
been redacted and have been separately filed with the Commission.
 
IN WITNESS WHEREOF, the parties have executed and delivered this Amendment
effective as of the Effective Date.
 
OASIS TWC, LLC
by R.J. O’Brien Fund Management, LLC
Managing Member
 
By                                                         
Name: Julie DeMatteo
Title: Managing Director
 
R.J. O’Brien Fund Management, LLC
 
By                                                         
Name: Julie DeMatteo
Title: Managing Director





Turning Wheel Capital Inc.
 
By                                                         
 
Name: Ari Siegel
Title: President
 
 
 
2

--------------------------------------------------------------------------------

 